Jackson, C. J.
1. A third cousin of the prosecutor in a criminal *6case is riot a qualified juror; and the fact of the relationship being pnkhown to the defendant until after the trial, it furnished a good' ground for a motion for néw trial.
Wier Boyd; J. J. Kimsey, for plaintiff in error.
W. S. Erwin, Solicitor General, by Haralson & Loring; C. EL Sutton, for the State.
2. It will not' pre vent a new trial for the juror who was akin to the prosecutor to assert that he did not know of the relationship until after the trial.1 - N
8. Although the burden of establishing an alibi, as such, to the satisfaction of the jury, rested on the defendant who, set. up alibi as a defense, and on that issue reasonable doubts would not avail him, yet on' the final issue of guilty or not guilty, all the evidence is for the consideration of the jury, and it is for them to say whether, from .all of t.he evidence, the defendant is guilty beyond a reasonable doubt. And a charge which excluded all the evidence concerning the alibi from being vfeighed by the jury on the subject of reasonable doubts of'defendant’s guilt, on the issue of guilty or not guilty, was error.
Judgment reversed.